Shulman, Judge.
This appeal is from appellant’s conviction for armed robbery. The only enumeration of error is on the general grounds.
"On appeals from findings of guilt, the presumption of innocence no longer prevails, the fact finders have determined the credibility of witnesses, the fact finders have been convinced beyond a reasonable doubt, and the appellate courts review the evidence only to determine if there is any evidence sufficient to authorize the fact finder to return the verdict of guilty. [Cits.]” Ridley v. State, 236 Ga. 147, 149 (223 SE2d 131).
The evidence produced at trial was sufficient to authorize the verdict of guilty.

Judgment affirmed.


Bell, C. J., and Birdsong, J., concur.

Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Wallace J. Speed, Donald J. Stein, Assistant District Attorneys, for appellee.